In re: Lindsey, Clemon; — Defendant; Applying for Writ of Certiorari and/or Review, Parish of Orleans, Criminal District Court Div. K, Nos. 388-564; to the Court of Appeal, Fourth Circuit, No. 99-KA-0188.
Granted. The decision of the Fourth Circuit is reversed and this ease is remanded to the district court for purposes of conducting an evidentiary hearing on relator’s motion for a new trial and receiving the testimony of Earnestine Taylor. The district court is to rule again on the motion for a new trial in light of Taylor’s testimony. Relator may appeal again from an adverse ruling on the motion.
TRAYLOR and KNOLL, JJ., would deny the writ.